           Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 1 of 27 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant



                                     United States
                                                                     for the
                                                         Eastern District of Virginia                               AUG-8

             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                             Case No. 1:19-sw-l 108
INFORMATION ASSOCIATED WITH FACEBOOK USER
ID Lin AdaMs(100026876062012)THAT IS STORED AT
   PREMISES CONTROLLED BY FACEBOOK, INC.

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of peijuiy that 1 have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
INFORMATION ASSOCIATED WITH FACEBOOK USER ID Lin AdaMs(100026876062012)THAT IS STORED AT
PREMISES CONTROLLED BY FACEBOOK. INC.
located in the             Northern               District of            California             ,there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment A


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                fifevidence ofa crime;
                afcontraband, fruits ofcrime, or other items illegally possessed;
                sf property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of;

             Code Section                                                         Offense Description
        18U.S.C. §§ 1959(a)(3) & (a)              Violent crimes in aid of racketeering activitiy
        (6)

          The application is based on these facts:

      See Attachment B

           □ Continued on the attached sheet.
           □ Delayed notice of                    days (give exact ending date if more than^30days:                     ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on th



          Reviewed by AUSA/SAUSA:                                                              Applicant's signature

           AUSA Nicholas Murphy                                                           Milagro Garcia. Special Agent
                                                                                               Printed name and title


Sworn to before me and signed in my presence.
                                                                                                           /s/
                                                                                        j'eresa Carroll Buchanan
Date:            08/08/2019                                                           United States Magistrate Judge
                                                                                                    Judge's signature

City and state: Alexandria. Virginia                                           Hon. Theresa Carroll Buchanan. Magistrate Judge
                                                                                               Printed name and title
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 2 of 27 PageID# 2




                   IN THE UNITED STATES DISTRICT COURT FI^THE
                             EASTERN DISTRICT OF VIRGINIA //'" ^ J
                                           Alexandria
                                                                      //'"

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID Lin AdaMs
(100026876062012)THAT IS STORED                 No. 1:19-SW-1108
 AT PREMISES CONTROLLED BY
FACEBOOK,INC.


                                AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, Milagro Garcia, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with Facebook user ID Lin AdaMs (100026876062012) that is stored at

premises owned, maintained, controlled, and operated by Facebook Inc.("Facebook"), an online

social media and social networking company headquartered, and which accepts service of legal

process, at 1601 Willow Road, Menlo Park, California. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in support of

an application for a search warrant under 18 U.S.C. §§ 2703(a),2703(b)(1)(A) and 2703(c)(1)(A)

to require Facebook to disclose to the government records and other information in its possession

pertaining to the subscribers or customers associated with the listed user IDs.

       2.      Since September 2018,1 have been a Special Agent with the Federal Bureau of

Investigation (the "FBI"). Currently, I am assigned to a squad that investigates criminal

enterprises and narcotics trafficking for the Washington Field Office, Northern Virginia Resident

Agency. I have training and experience in the areas of gang-related criminal activity, interview

and interrogation techniques, evidence recovery, source recruitment, and cellular phone analysis.
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 3 of 27 PageID# 3




I am primarily focused on investigating the criminal activities ofthe violent international street

gang Mara Salvatrucha Trece, also known as MS-13,and have become familiar with the

structure and organization of MS-13,gang terminology and indicia, and MS-13's use of social

media applications to communicate and recruit. I am a native Spanish speaker and have

translated and summarized social media communications in my capacity as an FBI Special

Agent.

         3.    The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other federal and state law enforcement officers and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

         4.    Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that Marlon Edgardo HUEZO RIVERA a/k/a"OSCURO"(hereinafter

"HUEZO RIVERA"), among other known and unknown co-conspirators, have committed

violations of 18 U.S.C. § 1959(a)(3) and (a)(6)(violent crime in aid of racketeering activity). On

April 18,2019, a federal grand jury sitting in the Eastern District of Virginia returned a two count

Indictment charging HUEZO RIVERA with assault with a dangerous weapon in aid of

racketeering activity and conspiracy to commit the same, in violation of Title 18, United States,

Code,Sections 1959(a)(3)and (a)(6). On May 16 and June 6,2019,the two co-defendants charged

via indictment ^vith HUEZO RIVERA, Kevin Barrera Barrera("BARRERA BARRERA")and

Denis Oklides Martinez Melendez("MARTINEZ MELENDEZ"),each pled guilty to assault with

a dangerous weapon in aid of racketeering activity. Previously, on March 29, 2019, the fourth

identified adult participant in the charged assault, Jose Ochoa Del-Cid ("DEL-CID"), pled guilty

pre-indictment to assault with a dangerous weapon in aid of racketeering activity. There is also

                                                 2
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 4 of 27 PageID# 4




probable cause to search the information described in Attachment A for evidence ofthese crimes,

as further described in Attachment B.


                                         JURISDICTION


        5.     This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is "a district court of the United States ...that has jurisdiction

over the offense[s] being investigated." 18 U.S.C. § 271 l(3)(A)(i).

                                      PROBABLE CAUSE


                             MS-13 and "SLS" Clique Background

       6.      The FBI is conducting an investigation into the activities of the transnational

criminal street gang Mara Salvatrucha ("MS-13"). MS-13 originated in Los Angeles, California

and has spread throughout the United States, Canada, Mexico,and Central America. The majority

ofthe gang is ethnically composed ofHispanics and is currently active in urban and suburban areas

of the United States. Based on my training and experience, I know that MS-13 members are

required to commit acts ofviolence to further the interests ofthe gang. These violent acts are often

directed against rival gang members, MS-13 members who have violated gang rules or otherwise

disrespected the gang, and persons who are suspected of cooperating with law enforcement. The

FBI has developed evidence that members and associates ofthe Silva Locos Salvatruchas("SLS")

clique of MS-13 in Northern Virginia have committed violent crimes in aid ofracketeering, which

are the subject of the current investigation. The FBI and the Fairfax County Police Department

have been conducting a joint investigation ofthe SLS clique since 2017.

        7.     Investigators have learned that Jose Saul MOYA ARRIAZA a/k/a"ESCORPION"

(hereinafter"MOYA ARRIAZA")and OCHOA DEL-CID a/k/a "VAGO",are both high ranking

                                                 3
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 5 of 27 PageID# 5



members of the SLS clique. MOYA ARRIAZA is known to be the "First Word" or first in

command ofthe SLS clique and OCHOA DEL-CID is known to be the "Second Word" or second

in command ofthe clique.

       8.      Law enforcement also learned that the following individuals are members of MS-

13 and are also associated with the SLS clique: BARRERA BARRERA a/k/a"MONKEY"; Erik

Alexis VALLADARES COREA a/k/a "YOLO"(hereinafter "VALLADARES COREA"); Jose

Moises DIAZ CEDILLO a/k/a "PONY" (hereinafter "DIAZ CEDILLO"); Marlon RAMIREZ

LUCERO a/k/a "CHELE"(hereinafter "RAMIREZ LUCERO"); Allan VALLADARES LARA

a/k/a "RAMBO" (hereinafter "VALLADARES LARA"); Elmer VALLADARES a/k/a

"SUBWAY" (hereinafter ELMER VALLADARES); Cristian Noe FLORES FLORES a/k/a

"CASPER" (hereinafter "FLORES FLORES") and Zulma Yaneth FUENTES FUENTES

(hereinafter"FUENTES FUENTES").

       9.      Law enforcement also learned that the following individuals are members of MS-

13 and are also associated with the Chilangueras clique: HUEZO RIVERA; and MARTINEZ

MELENDEZ a/k/a "IMPACIENTE".


               Terminology and traditional roles associated with MS-13 membership

       9.      Based on my training and experience, I know that MS-13 members and associates

use certain terms to describe the organizational structure of and certain positions within the gang,

including but not limited to the following:

       10.     Paisa - a hang-around. This is a person who is not directly involved in MS-13

activities but has knowledge of who are members and "chequeos" (defined below). From this

level, individuals could rise to "Paro."
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 6 of 27 PageID# 6




        11.    Paro - a helper. A person who watches out for police presence (lookout in the

neighborhood), makes deliveries of narcotics, drives homeboys around, delivers messages, and

offers other minor assistance to the gang. A paro does not typically know gang rules or take any

part in clique meetings. A paro could rise to a "chequeo."

       12.     Chequeo - a prospect. A person who is allowed to know some rules, acts as a

lookout during clique and general meetings (referred to as misas), sells narcotics for the gang,

helps to recruit paros and paisas, assists homeboys with gang business and illicit activities, and is

actively being "walked" or trained by a senior homeboy. This is a level a person has before they

are given the 13 second beating to be "jumped" into the gang and become a "homeboy."

       13.     Homeboy-A full member. A person who has been jumped-in to the gang because

they have proven their loyalty and worth to homeboys. Homeboys received approval from the

first word to jump-in a chequeo into a homeboy as a result of their work for the gang - they

distributed narcotics, participated in gang violence, or other means of proving their worth to the

gang. Some cliques require that a chequeo kill a rival gang member or a snitch in order to earn

their jump-in to become a homeboy.

        14.    First Word- a homeboy who is in command of a clique.

        15.    Second Word-a homeboy who is second in command ofa clique.

                               Abduction and Assault of Victim 1


        16.    On or about October 23, 2018, law enforcement received information that an

individual who will be hereafter referred to as VICTIM 1 had been assaulted in Fairfax County,

Virginia, within the Eastern District of Virginia.
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 7 of 27 PageID# 7




       17.    On November 1, 2018, law enforcement located VICTIM 1 and found that he/she

had in fact been assaulted in Fairfax County, Virginia. During an interview with law enforcement,

VICTIM 1 provided details oftheir assault.

       18.    For some time, VICTIM 1 had been hanging out with VALLADARES COREA,

DIAZ CEDILLO and RAMIREZ LUCERO. In the weeks prior to the above-referenced assault,

VICTIM 1 had texted FUENTES FUENTES about MS-13 criminal activity and the individuals

involved that concemed VICTIM 1. During these text messages, VICTIM 1 discussed whether

they should get the police involved. VICTIM 1 identified FUENTES FUENTES' Facebook

account as geobani.fIores.l4 (100013073118494).         Unknown to VICTIM 1, these text

conversations were discovered by OCHOA DEL-CID who was upset by the text messages because

he believed VICTIM 1 was snitching.

       19.    On October 20, 2018, VALLADARES COREA and DIAZ CEDILLO texted

VICTIM 1 to invite VICTIM 1 to the park behind James Lee Community Center, located at 2855

Annandale Road, Falls Church, Virginia, within the Eastern District of Virginia. BARRERA

BARRERA also called VICTIM 1 on multiple occasions between approximately 5:30 p.m. and

approximately 7:30 p.m., asking VICTIM 1 to come to the park. VICTIM 1 agreed to go with

them, believing they were going to hang out in the park. In reality, VICTIM 1 was invited to the

park so that he could be assaulted by members and associates of MS-13 who believed that he was

a snitch.


       20.    Once OCHOA DEL-CID arrived at the park with HUEZO RIVERA,VICTIM 1

was escorted to a different area of the park where HUEZO RIVERA stayed with him while the

gang conducted a meeting. At that time OCHOA DEL-CID, HUEZO RIVERA, MARTINEZ

MELENDEZ,BARRERA BARRERA, VALLADARES COREA,DIAZ CEDILLO,and several

                                               6
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 8 of 27 PageID# 8




other masked individuals were assembled at the park. Some of the assembled individuals had

brought bats to the park.

       21.     During the gang meeting OCHOA DEL-CID explained that the VICTIM 1 was

going to be assaulted in waves ofthree by the group for breaking the gang's rules. OCHOA DEL-

CID signaled for HUEZO RIVERA to bring VICTIM 1 back to the group, at which time OCHOA

DEL-CID advised VICTIM 1 that they knew about the text that he/she sent, called VICTIM 1 a

"snitch", and advised that he/she would have to be punished. When VICTIM 1 denied being a

snitch to the group, BARRERA BARRERA produced screenshots he had obtained of the

conversation between VICTIM 1 and FUENTES FUENTES and told VICTIM 1 to stop lying

because they had the evidence. OCHOA DEL-CID told VICTIM 1 that he/she could not leave,

that he/she needed to take his/her beating, and ifhe/she ran or tried to run he/she would be "killed."

VICTIM 1 was then assaulted by each member of the assembled group with bats, sticks and

personal weapons.

       22.     VICTIM 1 was hit all over his/her body, which resulted in severe injuries including

breaking VICTIM I's left arm and elbow. VICTIM 1 noted that, in the immediate aftermath of

the assault, his/her arm was facing the wrong way, and an unknown subject tried to "fix it" and

face it the "right way". VICTIM 1 was then forced to walk away from the group and was told to

go home. VICTIM 1 stated that he/she did not call 911 at that time, because he/she "wouldn't

have lived."


       23.     During interviews with law enforcement, VICTIM 1 positively identified OCHOA

DEL-CID, VALLADARES COREA Quvenile), DIAZ CEDILLO Quvenile), BARRERA

BARRERA,MARTINEZ MELENDEZ and HUEZO RIVERA as subjects who assaulted him on
   Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 9 of 27 PageID# 9




October 20, 2018. VICTIM 1 stated that other currently unknown Latino male individuals were

also present during and participated in VICTIM 1's beating.

                       Interviews of Defendants and Co-Conspirators

       24.    On November 9, 2018, law enforcement officers arrested OCHOA DEL-CID,

VALLADARES COREA,DIAZ CEDILLO, and HUEZO RIVERA pursuant to arrest warrants

issued by the Circuit Court of Fairfax County, Virginia for various violations of Virginia Code

related to VICTIM 1's assault. On December 19, 2018,BARRERA BARRERA was successfully

located and arrested pursuant to an arrest warrant issued by the Circuit Court of Fairfax County,

Virginia for various violations of Virginia Code related to VICTIM I's assault.

       25.    Following his arrest, on November 9,2018,law enforcement interviewed OCHOA

DEL-CID at the Fairfax County Police Department("FCPD") McLean District Station. Prior to

the interview, OCHOA DEL-CID was advised of his Miranda rights, which he waived prior to

speaking v^th law enforcement. During the interview, OCHOA DEL-CID confessed his

involvement in the abduction and assault of VICTIM 1. OCHOA DEL-CID stated that a large

group of individuals were present and participated in the assault, including some who were using

bats. OCHOA DEL-CID confirmed that VALLADARES COREA, DIAZ CEDILLO, HUEZO

RIVERA and BARRERA BARRERA were present during and participated in VICTIM Ts

assault. OCHOA DEL-CID explained that the assault lasted for approximately three(3) minutes.

OCHOA DEL-CID stated that VICTIM 1 was assaulted because he was talking smack about the

clique. OCHOA DEL-CID stated that MOYA ARRIAZA was aware of the assault. He further

explained that he coordinated the assault and instructed several SLS members to come to the park

to participate in the assault. Many other MS-13 members and cliques, who OCHOA DEL-CID

did not personally invite to the park, also came and participated in VICTIM 1's assault.

                                                8
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 10 of 27 PageID# 10




       26.     Following his arrest, on November 9, 2018, law enforcement interviewed DIAZ

CEDILLO at the FCPD McLean District Station. Prior to the interview, DIAZ CEDILLO was

advised of his Miranda rights, which he waived prior to speaking with law enforcement. During

the interview,DIAZ CEDILLO confessed his involvement in the abduction and assault ofVICTIM

1. DIAZ CEDILLO stated that he was in police custody because VICTIM 1 had it coming. DIAZ

CEDILLO stated that he received a phone call from OCHOA DEL-CID, at approximately 7:00

p.m. on October 20, 2018, instructing him to come to the James Lee Community Center. DIAZ

CEDILLO stated that OCHOA DEL-CID was present when he arrived at the James Lee

Community Center around 8:00 p.m., along with many others who were wearing masks and

holding bats, DIAZ CEDILLO explained that OCHOA DEL-CID was wearing a mask that

covered the bottom halfof his face during the assault but that he could tell it was him based on the

body type and voice he heard. DIAZ CEDILLO further explained that OCHOA DEL-CID told

him to be a lookout so that the group could administer a "calenton" to VICTIM 1, which was

supposed to take one minute. DIAZ CEDILLO explained that the assault occurred because

OCHOA DEL-CID believed that VICTIM 1 was a snitch.                  DIAZ CEDILLO stated that

VALLADARES COREA,BARRERA BARRERA,and HUEZO RIVERA were also present and

participated in the assault of VICTIM 1. DIAZ CEDILLO confirmed that OCHOA DEL-CID,

BARRERA BARRERA,HUEZO RIVERA and VALLADARES COREA are part of MS-13.

       27.     Following his arrest, on December 19, 2018, law enforcement interviewed

BARRERRA BARRERRA at the FCPD Mason District Station.                     Prior to the interview,

BARRERRA BARRERRA was advised ofhis Miranda rights, which he waived prior to speaking

with law enforcement.       During the interview, BARRERJRA BARRERRA confessed his

involvement in the abduction and assault of VICTIM 1. BARRERA BARRERA stated that,

                                                 9
 Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 11 of 27 PageID# 11




initially, he and DIAZ CEDILLO were going to the park to smoke marijuana. BARRERA

BARRERA claimed that, after they got to the park, a large group showed up. BARRERA

BARRERA stated that OCHOA DEL-CID was in charge of the group and others with masks on

showed up. BARRERA BARRERA stated that these individuals were all associates of MS-13 and

that there were several cliques involved,including SLS and the Hempstead clique. OCHOA DEL-

CID told VICTIM 1 to get into the center ofthe group so that he could be disciplined for wanting

to turn RAMIREZ LUCERO in to the police. OCHOA DEL-CID then ordered the others present

to start assaulting VICTIM 1, some of whom did so with bats. BARRERA BARRERA stated that

an unknown subject that goes by "Chaparro" is the individual who broke the victim's arm and is

the one who brought the bats to the park.

       28.     On March 25, 2019, law enforcement officers arrested MARTINEZ MELENDEZ

pursuant to an arrest warrant issued by the United States District Court for the Eastern District of

Virginia,for assault with a dangerous weapon in aid ofracketeering,in violation ofTitle 18,United

States Code,Sections 1959(a)(3)and 2. Following his arrest, on March 25,2019,law enforcement

interviewed MARTINEZ MELENDEZ at the Fairfax County Police Department("FCPD")Mason

District Station. Prior to the interview, MARTINEZ MELENDEZ was advised of his Miranda

rights, which he waived prior to speaking with law enforcement. During the interview,

MARTINEZ MELENDEZ confessed his involvement in the abduction and assault of VICTIM 1

and also stated that HUEZO RIVERA was present and participated in VICTIM I's assault.

MARTINEZ MELENDEZ further stated that HUEZO RIVERA contacted him on his cellular

phone and told him to meet him at the James Lee Park because something was going to go down

there that evening.



                                                10
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 12 of 27 PageID# 12




       29.    On August 5, 2019, law enforcement interviewed VALLADARES CORREA.

During the interview VALLADARES CORREA identified the Facebook account Lin AdaMs

(100026876062012) as belonging to HUEZO RIVERA. The public portion of the account

contained conversations between HUEZO RIVERA and other co-conspirators.

                    REVIEW OF TARGET FACEBOOK ACCOUNTS


                     Facebook Account VG Gamez 000027754359029)


       30.    Through gang intelligence and subsequent investigation, law enforcement learned

that OCHOA DEL-CID had a Facebook account with User ID VG Gamez, 100027754359029

(hereinafter "VG Gamez"). Law Enforcement obtained a state search warrant for the VG Gamez

Facebook account on November 27, 2018. A review of the search warrant return identified the

following information.

       31.    On October 21,2018,the day after VICTIM 1's assault, OCHOA DEL-CID sent a

message to the First Word ofthe SLS clique, MOYA ARRIAZA,at the Facebook account Moya-

Arriaza Saul(100002262964694),stating that he had to inform him ofsomething. On October 22,

2018, OCHOA DEL-CID communicated with MOYA ARRIAZA via a Facebook phone call.

       32.    On    October   22,   2018,   the   Facebook    account   Flakhitto   Martinez

(100007205882222), identified by law enforcement as belonging to MARTINEZ MELENDEZ,

sent a message to OCHOA DEL-CID that included a picture of an individual laying on a hospital

bed with both arms bandaged and with a sleeping emoji over the individuals face. MARTINEZ

MELENDEZ stated to OCHOA DEL-CID "We have a problem" to which OCHOA DEL-CID

responded,"who is that". MARTINEZ MELENDEZ responded,"That guy". During an interview

with law enforcement, VICTIM 1 positively identified the individual in the picture shared by

MARTINEZ MELENDEZ as himself/herself.

                                             11
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 13 of 27 PageID# 13




        33.    On October 25, 2018, OCHOA DEL-CID sent a message to MOYA ARRIAZA

including two (2) news articles referencing a stabbing in Falls Church, Virginia. MOYA

ARRIAZA responded via a voice message asking if that was the individual they had assaulted or

if it was another issue.


        34.    On October 30,2018, in response to a message from MOYA ARRIAZA,OCHOA

DEL-CID sent a voice message reporting-in and indicating that he has not been able to patrol the

zone.



        35.    On November 10, 2018, the day after OCHOA DEL-CID's arrest by local law

enforcement, MOYA ARRIAZA's Facebook account (100002262964694) removed OCHOA

DEL-CID as a Facebook friend.


        36.    On September 8,2018 Lin AdaMs(100026876062012)sent a friend request to VG

Gamez(100027754359029), which was accepted.

        37.    Law enforcement identified over two hundred communications between VG

Gamez(100027754359029) and Lin AdaMs(100026876062012). Some of the communications

included references to the "clique". Law enforcement recognized the voice ofHUEZO RIVERA

in the audio files being transmitted from the Lin AdaMs account to the VG Gamez account.

                    Facebook Account Flakhitto Martinez(100007205882222)

        38.    Law Enforcement obtained a Federal search warrant for the Flakhitto Martinez

Facebook account on January 25, 2019. A review of the search warrant return identified the

following information.

        39.    Law Enforcement identified communications between the Flakhitto Martinez

Facebook account belonging to MARTINEZ MELENDEZ and the account Malandro Cortez

(100011600416390)belonging to HUEZO RIVERA.

                                              12
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 14 of 27 PageID# 14




       40.    On May 27,2017 Malandro Cortez(100011600416390)sent a message to Flakhitto

Martinez(100007205882222) including a photo and explained that one ofthe individuals on the

photo left the gang and was the one that snitched on "ELMER". Flakhitto Martinez responded

stating that they were going to be on the lookout and recommended that they lure him with lies.

       41.    On June 7, 2017 the Facebook account Cortez Cortez (100017833063691) sent a

message to Flakhitto Martinez (100007205882222) stating that he was "OSCURO", which is

HUEZO RIVERA'S gank moniker. Law Enforcement reviewed the public view of the Cortez

Cortez (100017833063691) account and identified a profile picture of HUEZO RIVERA and

multiple pictures of MS-13 memes.

       42.    On June 10,2017 Flakhitto Martinez(100007205882222)sent a message to Moris

Castro (100006099557079) providing a screenshot with a phone number: 571-839-6335

(hereinafter the "571 number"). Flakhitto Martinez stated the 571 number belonged to "Oscuro"

and that Oscuro was from his clique.

       43.    Law Enforcement obtained a Federal search warrant for the Malandro Cortez

(100011600416390) and Marlon Rivera Castro (100009091330471) Facebook accounts on

February 8, 2019. A review of the search warrant returns identified profile pictures of HUEZO

RIVERA and the 571 was listed on the account.


       44.    Law enforcement identified another Facebook account for HUEZO RIVERA,

malandro.firme (100020870191309). Although the public view of this account is no longer

visible,law enforcement identified communications between malandro.firme(100020870191309)

and Flakhitto Martinez (100007205882222), to include an audio file on August 10, 2017. Law

enforcement recognized the voice of HUEZO RIVERA in the audio file being transmitted from

malandro.firme (100020870191309)to Flakhitto Martinez(100007205882222).

                                               13
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 15 of 27 PageID# 15




                    Facebook Account La Bestia Suelta(100027646280068)

       45.     Law Enforcement obtained a Federal search warrant for the La Bestia Suelta

(100027646280068)Facebook account,on March 11,2019. A review ofthe search warrant retum

identified the following information.

       46.     The Facebook account listed Lin AdaMs(100026876062012)as a fnend.

       47.    Law enforcement identified over two hundred communications between La Bestia

Suelta (100027646280068) and Lin AdaMs (100026876062012). Some of the communications

included references to the "clique". Law enforcement recognized the voice ofHUEZO RIVERA

in the audio files being transmitted from the Lin AdaMs account to the La Bestia Suelta account.

                 Identification and Use of Social Networking Internet Sites

       48.     Based on my training and experience,I know that gang members,in particular, MS-

13 members and associates, use mobile telephones, text messages, computers, and social

networking internet sites to communicate with one another. MS-13 gang members frequently link

their social networking profiles with social networking profiles belonging to other members ofthe

gang. MS-13 gang members communicate with one another through the private messaging

features associated with social networking sites. MS-13 gang members use the private messaging

features in order to communicate clandestinely with other members of the gang and to conceal

specific information about the gang from law enforcement. MS-13 gang members are also known

to use multiple social media platforms and accounts.

       49.     Based on my training and experience, I also know that MS-13 members and

associates often post pictures and videos of themselves and other members displaying gang hand

signs and wearing gang paraphernalia in order to signify their membership in the gang. They also

post pictures ofthemselves with various weapons,including firearms,knives,and machetes. They

                                               14
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 16 of 27 PageID# 16




also use social media sites to post pictures and videos, and share communications regarding

criminal activity in which they and other members and associates have participated.

       50.     Based on my training and experience, I also know that photographs and videos

posted to social media platforms can serve as circumstantial evidence of a perpetrators' guilt,

insofar as, for example, the photographs or videos show the suspects wearing similar clothing to

the clothing that they were wearing during the commission of crime, or membership in the MS-13

gang, or reveal, through location-tagging features, that the target account(s) was used in the

vicinity of VICTIM I's assault at the time the assault occurred.

       51.     Based on the foregoing, there is probable cause to believe that Facebook user ID

Cortez Cortez (100017833063691) and Facebook Messenger account Malandro.firme

(100020870191309)contain records and information,including communications,photographs and

location data that constitute evidence of violations of 18 U.S.C. § 1959(a)(3).

       52.     As part of the investigation, the FBI sent preservation requests to Facebook

requesting that information associated with the Facebook user IDs identified in Attachment A.


                       BACKGROUND CONCERNING FACEBOOK


       47.     Facebook owns and operates a free-access social networking website of the same

name that can be accessed at www.facebook.com. Facebook allows its users to establish accounts

with Facebook, and users can then use their accounts to share written news, photographs, videos,

and other information with other Facebook users, and sometimes with the general public.

       48.     Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include the

user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers(for password retrieval), physical address(including city, state, and
                                                15
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 17 of 27 PageID# 17




zip code),telephone numbers,screen names, websites,and other personal identifiers. Facebook also

assigns a user identification number to each account.

       49.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a "Friend Request." If the recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user's account

includes a list of that user's "Friends" and a"News Feed," which highlights information about the

user's "Friends," such as profile changes, upcoming events, and birthdays.

       50.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example,the types of notifications they receive from Facebook.

       51.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post "status" updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming "events,"

such as social occasions, by listing the event's time, location, host, and guest list. In addition,

Facebook users can "check in" to particular locations or add their geographic locations to their

                                                16
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 18 of 27 PageID# 18



Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user's profile page also includes a "Wall," which is a space where the user and his or her

"Friends" can post messages, attachments, and links that will typically be visible to anyone who

can view the user's profile.

       52.     Facebook allows users to upload photographs and videos, which may include any

metadata such as location that the user transmitted when he or she uploaded the photograph or

video. It also provides users the ability to "tag" {i.e., label) other Facebook users in a photograph

or video. When a user is tagged in a photograph or video, he or she receives a notification ofthe

tag and a link to see the photograph or video. For Facebook's purposes,the photographs and videos

associated with a user's account will include all photographs and videos uploaded by that user that

have not been deleted, as well as all photographs and videos uploaded by any user that have that

user tagged in them.

       53.     Facebook users can exchange private messages on Facebook with other users. These

messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on Facebook,

which also stores copies of messages sent by the recipient, as well as other information. Facebook

users can also post comments on the Facebook profiles ofother users or on their own profiles. Such

comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a chat feature that allows users to send and receive instant messages through

Facebook. These chat communications are stored in the chat history for the account. Facebook

also has a video calling feature, and although Facebook does not record the calls themselves, it does

keep records ofthe date of each call.

       54.     Ifa Facebook user does not want to interact with another user on Facebook,the first

user can "block" the second user from seeing his or her account.

                                                17
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 19 of 27 PageID# 19



       55.     Facebook has a "like" feature that allows users to give positive feedback or connect

to particular pages. Facebook users can "like" Facebook posts or updates, as well as webpages or

content on third-party (/.e., non-Facebook) websites. Facebook users can also become "fans" of

particular Facebook pages.

       56.     Facebook has a search function that enables its users to search Facebook for

keywords, usemames, or pages, among other things.

       57.     Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception ofthe account to the present. The activity log includes

stories and photographs that the user has been tagged in, as well as connections made through the

account,such as "liking" a Facebook page or adding someone as a friend. The activity log is visible

to the user but cannot be viewed by people who visit the user's Facebook page.

       58.     Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs ("blogs"), or to import their blogs from other

services, such as Xanga, LiveJoumal, and Blogger.

       59.     The Facebook Gifts feature allows users to send virtual "gifts" to their friends that

appear as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other "pokes," which are

free and simply result in a notification to the recipient that he or she has been "poked" by the sender.

       60.     Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing,jobs, and other items on the Marketplace.

       61.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications on the Facebook platform. When a Facebook user



                                                  18
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 20 of 27 PageID# 20



accesses or uses one of these applications, an update about the user's access or use of that

application may appear on the user's profile page.

       62.     Facebook uses the term "Neoprint" to describe an expanded view of a given user

profile. The "Neoprint" for a given user can include the following information from the user's

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends'

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups' Facebook group identification numbers; future and past event postings;

rejected "Friend" requests; comments; gifts; pokes; tags; and information about the user's access

and use of Facebook applications.

       63.     Facebook also retains IP logs for a given user ID or IP address. These logs may

contain information about the actions taken by the user ID or IP address on Facebook, including

information about the type ofaction,the date and time ofthe action, and the user ID and IP address

associated with the action. For example,ifa user views a Facebook profile,that user's IP log would

reflect the fact that the user viewed the profile, and would show when and from what IP address the

user did so.

       64.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the service

(including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

                                                19
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 21 of 27 PageID# 21




between the user and the provider's support services, as well as records of any actions taken by the

provider or user as a result ofthe communications.

       65.     Facebook maintains a small piece of computer code called a session cookie on its

users' computers that allows Facebook to provide custom content. By analyzing these session

cookies, Facebook is able to connect different Facebook accounts to identify accounts that are

created separately using different e-mail addresses.

       66.     As explained herein,information stored in connection with a Facebook account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's "Neoprint," IP log, stored electronic communications, and other data retained by

Facebook can indicate who has used or controlled the Facebook account. This "user attribution"

evidence is analogous to the search for "indicia of occupancy" while executing a search warrant at

a residence. For example, profile contact information, private messaging logs, status updates, and

tagged photographs (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the IP addresses from which users access their accounts along with

the time and date. By determining the physical location associated with the logged IP addresses,

investigators can understand the chronological and geographic context of the account access and

use relating to the crimes under investigation. Such information allows investigators to understand

the geographic and chronological context ofFacebook access, use,and events relating to the crimes

under investigation. Additionally, Facebook builds geo-location into some of its services. Geo-

                                                20
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 22 of 27 PageID# 22




location allows,for example, users to "tag" their location in posts and Facebook "friends" to locate

each other. This geographic and timeline information may tend to either inculpate or exculpate the

Facebook account owner. Lastly, Facebook account activity may provide relevant insight into the

Facebook account owner's state of mind as it relates to the offenses under investigation. For

example, information on the Facebook account may indicate the owner's motive and intent to

commit a crime (e.g., information indicating a plan to commit a crime) or consciousness of guilt

(e.g., deletion of account information in an effort to conceal evidence from law enforcement).

       67.     Therefore,the computers ofFacebook are likely to contain all the material described

above, including stored electronic communications and information concerning subscribers and

their use of Facebook, such as account access information, transaction information, and other

account information.

          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       68.     I anticipate executing this warrant under the Electronic Communications Privacy

Act,in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to

require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government authorized

persons will review that information to locate the items described in Section II of Attachment B.

                                        CONCLUSION


       69.     Based on my training and experience, and the facts as set forth in this affidavit,

there is probable cause to believe that within the Facebook accounts with user ID Lin AdaMs

(100026876062012) exists evidence of violations of 18 U.S.C. §§ 1959(a)(3) and (a)(6). I



                                                21
 Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 23 of 27 PageID# 23



respectfully request that this Court issue a warrant to search the account, as described in

Attachment A,and to seize the evidence specified in Attachment B.



                                                  Resppet^uII)^submitted,



                                                       igro Garcia
                                                  ^ecial Agent
                                                   federal Bureau of Investigation


Subscribed and swom to before me this 8^ day of August 2019.

                     -                  lsl_
                      Theresa Carroll Buchanan    ~
                      United States Magistrate Judge
  le Honorable Theresa C. Buchanan
United States Magistrate Judge




                                             22
 Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 24 of 27 PageID# 24




                                      ATTACHMENT A


                              PROPERTY TO BE SEARCHED


       This warrant applies to information associated with the Facebook Inc. ("Facebook")

account user IDs identified below,fi*om January 1,2018 to the present, that are stored at premises

owned, maintained, controlled, or operated by Facebook, an online social media and social

networking company headquartered in Menlo Park, California.

   • Lin AdaMs(100026876062012)




                                               23
     Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 25 of 27 PageID# 25




                                       ATTACHMENT B


                           PARTICULAR THINGS TO BE SEIZED


I.       Information to be disclosed by Facebook

         To the extent that the information described in Attachment A is within the possession,

custody, or control ofFacebook Inc.("Facebook"),including any messages,records, files, logs,or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C.2703(f),Facebook is required to disclose the following

information to the government for the usemame or account listed in Attachment A for the period

of January 1,2018 through Present:

        (a)     All contact and personal identifying information, including full
                name, user identification number, birth date, gender, contact e-mail
                addresses, Facebook passwords, Facebook security questions and
                answers, physical address (including city, state, and zip code),
                telephone numbers, screen names, websites, device identifiers, and
                other personal identifiers;

        (b)     All activity logs for the account and all other documents showing
                the user's posts and other Facebook activities;

        (c)     All photos uploaded by that usemame or account and all photos
                uploaded by any user that have that user tagged in them;

        (d)     All profile information; News Feed information; status updates;
                links to videos, photographs, articles, and other items; Notes; Wall
                postings; friend lists, including the fnends' Facebook user
                identification numbers; groups and networks of which the user is a
                member, including the groups' Facebook group identification
                numbers; future and past event postings; rejected Friend requests;
                comments; gifts; pokes; tags; and information about the user's
                access and use of Facebook applications;

         (e)    All other records of communications and messages made or
                received by the user, including all private messages, chat history,
                video calling history, and pending "Friend" requests;

         (f)    All "check ins" and other location information;

                                                24
Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 26 of 27 PageID# 26




   (g)    All IP logs, including all records ofthe IP addresses that logged into
          the account; all device identifier logs, including all records of the
          device identifiers that logged into the account;

   (h)    All records of the account's usage of the "Like" feature, including
          all Facebook posts and all non-Facebook webpages and content that
          the user has "liked;"

    (i)   All information about the Facebook pages that the account is or was
          a "fan" of;

    (j)   All past and present lists offriends created by the account;

   (k)    All records of Facebook searches performed by the account;

    (1)   All information about the user's access and use of Facebook
          Marketplace;

   (m)    The types of service utilized by the user;

   (n)    The length ofservice(including start date)and the means and source
          of any payments associated with the service (including any credit
          card or bank account number);

   (o)    All privacy settings and other account settings, including privacy
          settings for individual Facebook posts and activities, and all records
          showing which Facebook users have been blocked by the account;

   (p)    All records pertaining to communications between Facebook and
          any person regarding the user or the user's Facebook account,
          including contacts with support services and records of actions
          taken;

   (q)    Any records associated with photos posted to the user's Facebook
          account; any records associated with Instagram photos posted to
          other Facebook accounts that the user commented on or "liked"; and

    (r)   All other accounts which are forensically linked to the account
          identified in Attachment A through cookies, e-mail addresses,
          phone numbers or other account information; and

    (s)   All metadata for photos and videos.



                                           25
  Case 1:19-sw-01108-TCB Document 1 Filed 08/08/19 Page 27 of 27 PageID# 27




11.    Information to be seized by the government

       All information described above in Section I that relates to violations of 18 U.S.C. § 1959

(violent crimes in aid of racketeering) for the Facebook user IDs identified in Attachment A,

including, but not limited to, information pertaining to the following matters:

       (a)     communications, images, videos or information reflecting
               association with MS-13;

       (b)     communications or information relating to the planned receipt or
               distribution of extortion funds;

       (c)     communications with, or information relating to Victim #1;

       (d)     communications, images, videos, or information reflecting the
               planning or execution of any MS-13 violent gang activities such as
               extortion, murder, assault, stabbing, or threats to commit acts of
               violence that may constitute violent crimes in aid ofracketeering;

       (e)     communications,images, videos, or information regarding weapons
               such as knives or firearms;

       (f)     communications, images, videos, or information regarding the
               coordination and planning of gang meetings;

       (g)     address/phone books or contact information that reflect names of
               potential criminal associates such as MS-13 gang members or
               associates;

       (h)     evidence indicating how and when the Facebook account was
               accessed or used, to determine the chronological and geographic
               context of account access, use, and events relating to the crimes
               under investigation and to the Facebook account owner;

       (i)     recordings relating to the identity of the person(s) who
               communicated with the user ID about matters relating to Victim #1
               and/or the crimes under investigation, including records that help
               reveal their whereabouts; and

       (j)     evidence indicating the Facebook accounts owners' or users' state
               of mind as it relates to the crimes under investigation.


                                                  26
